DETAIL ACTION
1. 	This Office Action is in response to Applicant’s arguments filed on 07/02/2021.
Response to Arguments
2. 	Applicant’s arguments, see Remarks, filed on 07/02/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made, as can be seen in below.
Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
4. 	Claims 1 is are rejected under 35 U.S.C 102(a)(2) as being anticipated by  Choi (KR 10-2018-0110531, See attached original and English Translated document). 

    PNG
    media_image1.png
    655
    894
    media_image1.png
    Greyscale

Above is Choi’s Figure, corresponding to taught elements
Regarding claim 1, Choi teaches (Fig. 2-3; Page 8) a power conversion cable (Fig. 2-3, portable power conversion cable) apparatus comprising: a plug (Fig. 2-3, plug 39) having an AC terminal (housing including AC plug 39 used for connecting socket 12 from power supply 10) connectable to an electrical outlet for AC power (Fig. 2-3, power source 10); a DC connector (Fig. 2-3, DC connector 40) having a DC terminal (T21-T22) connectable to an inlet for DC power of a vehicle (Fig. 2-3; DC connector 40 and vehicle 50); a cable (Fig. 2-3, cables 39a, 40a) connecting the plug (39) and the DC connector (40); an abnormality detector (relay switches 33, control 32, reader 35 (detecting 10’s connection to 30, via 13) , wireless communication 37, ID 34, storage 38) configured to detect an abnormality (i.e. abnormality can be considered as how much current is coming from 10 to 39 (meeting the standard requirements for safety reason), and if necessary interrupt the current path between AC-DC terminals by switching 33;See English Translation Pg 8) of a current at a detection spot (NOTE, under broadest Reasonable Interpretations, detection spot is considered anywhere on the terminals, as long as it is between AC and DC terminal, which is what Choi does detect) between the AC terminal and the DC terminal (i.e. AC-DC and a power conversion circuit (Fig. 2-3, AC-DC converter 41) located on the DC terminal side (DC connector 40) relative to a detection spot (i.e. AC-DC 41 is receiving signal relative to a ‘detection spot’, using the output of current interrupter 33 which is driven by controller 32) and configured to convert AC power input from the AC terminal side (receiving AC signal from 39)into DC power and output the DC power (output of 41) to the DC terminal side (to DC connector 40).
Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6. 	Claims 2, 6 are rejected under 35 U.S.C 103 as being unpatentable over Choi (KR 10-2018-0110531, See attached original and English Translated document), in view of Kinomura (US Pub 2014/0306658).
Regarding claim 2,Choi teaches the abnormality detector (33, control 32, 35 (detecting 10’s connection to 30, via 13), 37, 34, and 38) includes: detecting (i.e. using other elements combined operation of ‘35, 37, 34, 38’ which functions back and forth with control unit 32, to drive 33) the current at the detection spot (NOTE, under broadest Reasonable Interpretations, detection spot is considered anywhere on the terminals, as long as it is between AC and DC terminal, which is what Choi does detect); a switch (33) configured to switch conduction and cut-off of a current between the AC terminal (housing including AC plug 39 used for connecting socket 12 from power supply 10) and the power conversion circuit (AC-DC power converter 41); and a controller (32) configured to control the switch (33), and the controller (32) is configured to bring the switch (33) into an open state (off), when it is determined,  using a result of detection (i.e. using other elements combined operation of ‘35, 37, 34, 38’ which functions back and forth with control unit 32, to drive 33) that the current at the detection spot (D1) has the abnormality (i.e. abnormality can be considered as how much current is coming from 10 to 39 (meeting the standard requirements for safety reason), and if necessary interrupt the current path between AC-DC terminals by switching 33;See English Translation Pg 8).
However, Choi fails to teach use of a current sensor to detect the current at the detection spot.
Kinomura (US Pub 2014/0306658) teaches an abnormality detector (CCID 330) includes: a current sensors (using current sensors 660) to detect the current at the detection spot (on power line 341) [Note. the detection spot 341 is exclusive located between the AC terminal (AC plug outlet 320’s AC terminal receiving AC signal from 402) and another terminal (i.e. another end terminal that connects detection spot 341 and DC inlet/connector 310); and a power conversion circuit (i.e. AC-DC converter 160) located on the DC terminal side (output of 160) relative to the detection spot (i.e. 341)]. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modify Choi’s power conversion cable to use a current sensor to detect the current capacity, as disclosed by Kinomura, as doing so would have provided the ability to precisely detect and protect from any incidents like short circuit, as taught by Kinomura (abstract).
Regarding claim 6, Choi teaches a housing (30) configured to house the abnormality detector (33, control 32, 35 (detecting 10’s connection to 30, via 13), 37, 34, and 38) and the power conversion circuit (41) is provided partway along the cable (39a, 40a, where cable terminals are understood to be extended coupling ‘39, 31 and 40’, respectively).
Allowable Subject Matter
7. 	Claims 3-5, 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, a search of prior art(s) failed to teach “the abnormality detector is housed in a housing of the plug, and the power conversion circuit is housed in a housing of the DC connector”.
Regarding claim 4, a search of prior art(s) failed to teach “the abnormality detector and the power conversion circuit are housed in a housing of the plug”.
Regarding claim 5, a search of prior art(s) failed to teach “the abnormality detector and the power conversion circuit are housed in a housing of the DC connector”.
claim 7, a search of prior art(s) failed to teach “the abnormality detector is housed in a housing of the plug, and a housing configured to house the power conversion circuit is provided partway along the cable”.
Regarding claim 8, a search of prior art(s) failed to teach “a housing configured to house the abnormality detector is provided partway along the cable, and the power conversion circuit is housed in a housing of the DC connector.
Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. 	Steinbuchel et al. (US Pub 2015/0303737) teaches (Fig, 1 and 12, Para 8-9, 63-64) a power conversion cable apparatus (Fig. 1A) comprising: a plug (2 or 1220) having an AC terminal (line1-2) connectable to an electrical outlet for AC power (to outlet); a DC connector (4 or 1214) having a DC terminal connectable to an inlet for DC power of a vehicle; a cable (3 or 1206) connecting the plug and the DC connector; an abnormality detector (1208, 1212) configured to detect an abnormality of a current at a detection spot between the AC terminal and the DC terminal; and a power conversion circuit (1226, 1210, 1207, Rx, Ry, 1215, 1228). 
b. 	Spesser (US Pub 2019/0168626) teaches (Fig. 1-2; para 15, 18, 24, 26, 28, 29) a power conversion circuit (‘AC/DC rectifier/power converter 12’ controlled by 14; wherein 14’s module 37 comprises current sensors) located on the DC terminal side (in housing 11) relative to the detection spot (DC contact spots are  ‘20, 22’, where AC contact/spot is ‘on line 16’) and configured to convert AC power input from the AC terminal side (from 18)  into DC power (on 20) and output the DC power to the DC terminal side (to socket 24).
c. 	Kagawa (US Pat 9187002) teaches (Fig. 1, col. 13 L1-45 and col. 4 L7-col. 5 L6) the abnormality detector (connector 1 comprises abnormality detectors) includes: a current sensor (i.e. 15 is located prior to DC/AC 3, or 14 which is used to feedback 3’s output signal, which happened to be AC) configured to detect the current at the detection spot (cable CB1); a switch (10) configured to switch conduction and cut-off of a current (between 2 and 3; wherein 3 is DC/AC); and a controller (13) configured to control the switch (10, via 11), and the controller (13) is configured to bring the switch (10) into an open state, when it is determined, using a result of detection by the current sensor (15 or 14), that the current at the detection spot has the abnormality.

e. 	Guo et al. (US Pat 8203308) disclose abnormal detector (12), on a cable between AC outlet (20) and DC inlet (connection to 30), and an AC-DC converter, but fails to teach connection of AC-DC converter to the DC inlet and/or what are they used for. 
f. 	Choi (US Pub 2016/0075251) discloses a cable assembly (20) between AC outlet plug (65) and DC inlet (120), with abnormal detector within the cable (Fig. 14-15). 
g. 	Kirchner et al. (US Pub 2012/0150360) discloses AC plug outlet (110) and DC inlet (120), with a abnormal detector (130, 150, 160), but no mention of AC-DC converter within the cable assembly. 
h. 	Kamishima et al. (WO 2011/155206) teaches (Fig. 1-3; Para 11-25) a power conversion cable (Fig. 1; power conversion taking place between C1 to E1) apparatus comprising: a plug (1st connector C1) having an AC terminal (terminals of PLUG C1 that connects to AC signal of BP and relay switch/current interrupter C42) connectable to an electrical outlet for AC power (external AC power supply outlet BP); a DC connector (charging DC inlet connector E1 for Electronic Vehicle EV) having a DC terminal (i.e. DC output ‘on power line/terminals E8 and/or port P6’ of AC/DC converter E4, which is located inside DC inlet connector E1) connectable to an inlet (DC inlet connector E1) for DC power of a vehicle (Electronic Vehicle EV’s BATTERY_E2 is charged by DC signal, using DC inlet connector E1); a cable (charging cable CC, where wiring/cabling connecting runs between ‘PLUG 1st connector C1, 2nd connector C2, DC inlet connector E1 (comprising LC filter E3 and AC-DC power converter E4), features E5-E7 and battery E2) connecting the plug (1st connector C1 being PLUG, coupling to receive ‘AC signal from outlet BP’) and the DC connector (DC inlet connectorE1); an abnormality detector, WHICH IS NOT LOCATED WITHIN THE CABLE (combined operation of: CONTROLLER ‘(i.e. comprised of Pulse generation circuit C41 & charging control apparatus1, resistor R1), relay switch/current interrupter C42, Connection judging circuit C21 (comprised of  operation button C22, switch Sw1, resistors R2-R3), Interface circuit E16 (comprised of switch SW2, resistors R5-R6, and diode D1), A connection state determination circuit E17 (comprised of Power supply E18, resistors R7-R9) configured to detect an abnormality (Para 31-45 is teaching whole combined operation of the abnormal detector to make detect any abnormality and to ensure SAE standard are met) of a current (C41 senses the current capacity and at a detection spot (at detection spot(s), can be anywhere (i.e. output of C42, on line C3) on the corresponding terminals, along CABLE CC, connecting between AC power signal of PLUG C1 and DC Inlet connector E1) between (power lines of CABLE CC) the AC terminal (terminals of PLUG C1 that connects to AC signal of BP and relay switch/current interrupter C42) and the DC terminal (i.e. DC output ‘on power line/terminals E8 and/or port P6’ of AC/DC converter E4, which is located inside DC inlet connector E1); and a power conversion circuit, WHICH IS NOT LOCATED WITHIN THE CABLE (i.e. Power Conversion AC-DC E4, located inside DC inlet E1) configured to convert AC power input (Power conversion AC-DC E4 receiving AC signal from PLUG C1) from the AC terminal side (terminals of PLUG C1 that connects to AC signal of BP and relay switch/current interrupter C42) into DC power (output of Power conversion AC-DC E4) and output the DC power to the DC terminal side (i.e. E4’s DC output signal ‘on power line/terminals E8 and/or port P6’).
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 9am-4pm EST
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        2/9/2022


	/THIENVU V TRAN/                                                  Supervisory Patent Examiner, Art Unit 2839